ICJ_020_ElectriciteBeyrouth_FRA_LBN_1954-07-29_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DE LA SOCIETE
« ELECTRICITE DE BEYROUTH »

(FRANCE c. LIBAN)

ORDONNANCE DU 29 JUILLET 1954

1954

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

“ÉLECTRICITÉ DE BEYROUTH”
COMPANY CASE

(FRANCE v. LEBANON)
ORDER OF JULY 29th, 1954
La présente ordonnance doit être citée comme suit.

« Affaire de la Société « Électricité de Beyrouth »,
Ordonnance du 29 juillet 1954 : C.I. J. Recueil 1954, p. 107.»

This Order should be cited as follows :

“«Électricité de Beyrouth Company case,
Order of July 29th, 1954: I.C.J. Reports 1954, p. 107."

 

N° de vente: 123
Sales number -

 

 

 
107

INTERNATIONAL COURT OF JUSTICE

YEAR 1954
July 29th, 1954

“ÉLECTRICITÉ DE BEYROUTH”
COMPANY CASE

(FRANCE v. LEBANON)

ORDER

The President of the International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 69 of the Rules of Court ;

Having regard to the Application, filed in the Registry of the
Court on August 14th, 1953, by which the Government of the
French Republic instituted proceedings against the Government
of the Republic of Lebanon concerning certain concessions for
the exploitation of public services in Lebanon, granted by the
latter Government to the “Électricité de Beyrouth” Company,

Having regard to the Order of October 20th, 1953, whereby
the Court fixed January 18th, 1954, as the time-limit for the
filing of the Memorial of the Government of the French Republic
and April 28th, 1954, as the time-limit for the filing of the Counter-
Memorial of the Government of the Republic of Lebanon and
reserved the rest of the procedure for further decision,

Having regard to the Memorial filed by the Government of the
French Republic within the time-limit so fixed,

Having regard to the Order of April 8th, 1954, whereby the
President of the International Court of Justice, at the request
of the Agent of the Government of Lebanon, extended to July 28th,
1954, the time-limit previously fixed for the filing of the Counter-
Memorial of the Government of the Republic of Lebanon,

4

1954
July 29th
General List:
No. 20
“ELECTRICITE DE BEYROUTH” (ORDER OF 29 VII 54) 108

Whereas by a letter dated July 13th, 1954, and received in the
Registry of the Court on July 17th, 1954, the Agent of the Lebanese
Government informed the Registrat that “‘.... the presentation
of this pleading, as well as the continuation of the proceedings,
is now devoid of object, having regard to the settlement of the
dispute by the Parties, which has been ratified by the Lebanese
Parliament on June 30th, 1954”, and that “It was, moreover,
agreed between the Lebanese and French Governments that, as
soon as the settlement was made, the French Government would
discontinue the proceedings which it had instituted against the
Lebanese Government before the International Court of Justice’,

Whereas by a letter dated July 2oth, 1954, the Registrar trans-
mitted a certified true copy of the afore-mentioned letter to the
Agent of the French Government,

Whereas by a letter dated July 23rd, 1954, and received in
the Registry of the Court on July 26th, 1954, the Agent of the
Government of the French Republic, “in view of the ratification
of the Agreement of March 26th, 1954”, requested the Registrar,
“in accordance with the provisions of Article 69, paragraph 2,
of the Rules of Court, and in pursuance of an exchange of letters
between the President of the Republic of Lebanon and the French
Ambassador at Beirut .... to be good enough to inform the Court
that the Government of the French Republic is not going on
with the proceedings and requests that its case be removed from
the Court’s List”,

Whereas in these circumstances it is not necessary to fix the
time-limit provided for in Article 69, paragraph 2, of the Rules
of Court;

Places on record the discontinuance by the French Government
of the proceedings instituted by the Application of August r4th,
1953 ;

Orders that the case shall be removed from the List.

Done in French and English, the French text being authoritative,
this twenty-ninth day of July, one thousand nine hundred and
fifty-four, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Govern-
ment of the French Republic and to the Government of the
Republic of Lebanon, respectively.

(Signed) ARNOLD D. McNair,
President.

(Signed) J. LOpEz OLIVAN,
Registrar.
